DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending in the instant application. Claims 1-9 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on May 3, 2021 has been considered and a signed copy of form 1449 is enclosed herewith. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claim 1, a period is added to the end of the claim.
In claims 1 (lines 5 and 11 of the claim), 5 (line 6 of the claim) and 6 (lines 6 and 13 of the claim), the phrase “hetero aryl” has been replaced with the word “heteroaryl”. 
In claims 1 (lines 5, 6 and 11 of the claim), 5 (lines 6 and 7 of the claim) and 6 (lines 6, 7, 13, and 14 of the claim), the word “or” is inserted between “halo,” and “haloalkyl”. 
REASONS FOR ALLOWANCE
The process for the preparation of azaspiro or diazaspiro compound (5A) of the formula disclosed in claim 1 is novel and non-obvious over the prior art because of the A’) used in the process. The closest prior art is Ghorai et al. (Org. Biomol. Chem., 2015, 13, 9042) which discloses a process for the preparation of N-sulfyinyl azetidines 12a-e (see Tables 2 and 3 on page 9044). The prior art does not disclose a process which fits within the scope of that of the instant claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626